DETAILED CORRESPONDENCE

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 31, 2021 has been entered.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments, declaration, and claim amendments received on March 31, 2021 are entered into the file. Currently, claims 1 is amended, claims 6-12 are withdrawn, claim 2 is cancelled, and claim 15 is new; resulting in claims 1, 3-5, and 13-15 pending for examination.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-5 and 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed March 31, 2021.

Response – Claim Rejections 35 USC §103
The rejections of:
 claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Dambrine (US 2005/0084377) in view of Anderson (US 2016/0032939) with supporting evidence provided by Fenner (GB 333279);
claim 2 under 35 U.S.C. 103 as being unpatentable over Dambrine (US 2005/0084377) in view of Anderson (US 2016/0032939) and further in view of Coupe (US 2011/0277869);
claims 13-14 under 35 U.S.C. 103 as being unpatentable over Dambrine (US 2005/0084377) in view of Anderson (US 2016/0032939) with supporting evidence provided by Kumar (Textiles for Industrial Applications – 2.3.5.1 Types of Braided Structures);
claims 1-5 under 35 U.S.C. 103 as being unpatentable over Dambrine (US 2005/0084377) in view of Anderson (US 2016/0032939) and Coupe (US 2011/0277869) with supporting evidence provided by Fenner (GB 333279); and
claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dambrine (US 2005/0084377) in view of Anderson (US 2016/0032939) and Coupe (US 2011/0277869) with supporting evidence provided by Kumar (Textiles for Industrial Applications – 2.3.5.1 Types of Braided Structures)
have been withdrawn in light of the amendments to the claims and the declaration filed March 31, 2021.

	Election/Restrictions
Claims 1, 3-5, and 13-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 29, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a fiber structure comprising a plurality of weft layers and a plurality of warp layers interlinked with three-dimensional weaving or multilayer weaving, the warp layers being made of a multiple warp yarns and the weft layers being made of multiple weft yarns, the fiber structure being woven as a single part and further comprising at least first and second portions that are adjacent in, and positioned next to each other along, the warp direction, the first portion presenting a thickness in a direction perpendicular to the warp and weft directions that is greater than a thickness of the second portion, wherein the weft layers situated in a core of the first portion of the fiber structure comprise a plurality of braids, wherein the weft layers extending on either side of the weft layers comprising the plurality of braids and going as far as a skin of said first portion comprise yarns, each braid of the plurality of braids presenting a diameter greater than the diameter of each of the yarns thereby making it possible to increase the thickness of the first portion relative to the second portion, wherein the first and second portions comprise the same number of warp yarns woven continuously between said first and second portions, and wherein the layers of warp yarns present in the core of the first portion are split so as to have a greater number of layers in the first portion than in the second portion, as recited in claim 1.

Dambrine (US 2005/0084377), cited in the previous office action, is considered the closest prior art of record. Dambrine teaches a composite turbomachine blade comprising a preform (fiber structure) of yarns of fibers woven in three dimensions, said preform (fiber structure) being made up of warp yarns and of weft yarns without the use of inserts or any other fitted element (paragraphs [0001] and [0006]). The direction of the warp yarns form the longitudinal direction (warp direction) of the preform (fiber structure) (paragraph [0001]). The preform (fiber structure) comprises at least a first portion (second portion) made with a first weave and a second portion (first portion) made with a second weave, where the first portion (second portion) and the second portion (first portion) are united by a transition zone in which the first weave is progressively modified to end up with the second weave, thereby obtaining a reduction in the thickness of the blade between the second portion (first portion) and the first portion (second portion) (the first portion presenting a thickness in a direction perpendicular to the warp and the weft directions that is greater than a thickness of the second portion) (paragraph [0008]).
The x-axis in the figures represents the longitudinal direction (warp direction), therefore as can be seen in Fig. 22 the second portion (first portion) comprising weave B is adjacent in the warp direction to the first portion (second portion) comprising the weave A (paragraphs [0059] and [0145], Fig. 22). The second portion B (first portion) comprises a core zone B1 made using large weft yarns presenting a count of up to 72,000 filaments and a zone B2 which surrounds the core zone B1 of the blade root radially which is made using yarns of a normal size presenting a count of 48,000 filaments (the weft yarns in the core present a diameter greater than the diameter of each of the yarns or strands) (paragraphs [0152]-[0154]).
As can be seen in Figure 23 the core zone B1 of the second portion (first portion) encompasses an area smaller than that of the first portion with weave A (second portion), located at the far right of the axis (FIG. 23). The presence of core zone B1 serves to further stiffen the root of the blade in portion B (first portion) (paragraph [0156]). As weaving progresses from the second portion (first portion) to the first portion (second portion) a fraction of the warp yarns are withdrawn (paragraphs [0147]-[0149]), however Dambrine does not explicitly state the number of warp yarns removed or the number of warp yarns located in the core B1. 
Dambrine is silent as to the large weft yarns in the core zone B1 of the second portion B (first portion) comprising braids and wherein the first and second portions comprise the same number of warp yarns woven continuously between said first and second portions, and wherein the layers of the warp yarns present in the core of the first portion are split so as to have a greater number of layers of warp yarns in the first portion than in the second portion. In fact, Dambrine teaches the removal of warp yarns to form the blade (paragraph [0149]).

Anderson (US 2016/0032939), cited in the previous office action, is considered relevant to the claimed invention. Anderson teaches an airfoil structure which includes a composite core including a triaxial braid, wherein the triaxial braid includes a longitudinal axis, a first bias fiber extending in a first bias direction at a first bias angle to the longitudinal axis, a second bias fiber extending in a second bias direction at a second bias angle to the longitudinal axis, and an axial fiber extending in a direction parallel to the longitudinal axis (paragraph [0006]). Anderson further teaches the biaxial braid structure as a core reinforcement may increase mechanical integrity and reduce fan blade material loss during high energy impact events from foreign objects (paragraph [0049]). 
Since both Dambrine and Anderson teach fiber reinforced airfoils, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core zone B1 of large weft yarns of Dambrine to comprise triaxial braids, in order to increase fan blade integrity and reduce fan blade material loss during high energy impact events from foreign objects, while maintaining the object of Dambrine of forming the final part without the use of inserts. As evidenced by Fenner, it is known in the art to use braids as the warp or weft yarns in multilayer weaving (col. 1, lines 17-34).
One of ordinary skill in the art would recognize that since the triaxial braids comprise three yarns, the triaxial braids in the core of Dambrine in view of Anderson will have a higher count than the non-braided fibers, thus fulfilling the increase in thickness by different weight yarns required by the invention of Dambrine. Along these lines the ordinary artisan would be motivated to provide braids with the same count/section as the large weft yarns of Dambrine in order to maintain the increased thickness in addition to providing increased fan blade integrity and reducing fan blade material loss during high energy impact events from foreign objects.
However, Anderson does not remedy the deficiencies of Dambrine with respect to the limitation “wherein the first and second portions comprise the same number of warp yarns woven continuously between said first and second portions, and wherein the layers of the warp yarns present in the core of the first portion are split so as to have a greater number of layers of warp yarns in the first portion than in the second portion”.

Coupe (US 2011/0277869), cited in the previous office action, is considered relevant to the claimed invention. Coupe teaches a 3D fiber structure of varying thickness (paragraph [0010]). The fiber structure has a thickness in a direction perpendicular to the warp and weft direction that varies along the warp direction while conserving the same number of warp yarns that are woven at all points of the fiber structure along the warp direction (paragraph [0011]). Coupe further teaches that during a transition in the warp direction from a first portion (second portion) of the fiber texture to a second portion (first portion) of a fiber texture having a thickness that is greater than the thickness of the first portion (second portion), the number of warp planes is decreased and the number of layers of warp yarns is increased without changing the number of warp yarns (paragraph [0012]). The increase of the number of warp layers allows for the increase in thickness (paragraphs [0012], [0014]). This weaving technique enables a fiber structure to be made of thickness that varies along the warp direction while conserving the same number of warp yarns, enabling the structure to be obtained directly without performing any cutting (paragraph [0063]).
Coupe is the closest prior art of record concerning the limitation “wherein the first and second portions comprise the same number of warp yarns woven continuously between said first and second portions, and wherein the layers of the warp yarns present in the core of the first portion are split so as to have a greater number of layers of warp yarns in the first portion than in the second portion”.
However, as attested to in the declaration, the disclosure of Coupe does not teach the splitting of a warp layer so as to have a greater number of warp layers in the first portion than in the second portion. Coupe teaches the combination of two separate sections to form a larger section with a number of warp layers equivalent to the sum of the number of warp layers of the two separate sections (see e.g., FIG. 3A where 4 warp layers in P1 and 4 warp layers in P2 become 8 warp layers in P’1). Therefore, Coupe does not teach the limitation “wherein the layers of the warp yarns present in the core of the first portion are split so as to have a greater number of layers of warp yarns in the first portion than in the second portion”, and thus does not cure the deficiencies of Dambrine with respect to said limitation.

As such there is no prior art, either alone or in combination, which teaches a fiber structure comprising a plurality of weft layers and a plurality of warp layers interlinked with three-dimensional weaving or multilayer weaving, the warp layers being made of a multiple warp yarns and the weft layers being made of multiple weft yarns, the fiber structure being woven as a single part and further comprising at least first and second portions that are adjacent in, and positioned next to each other along, the warp direction, the first portion presenting a thickness in a direction perpendicular to the warp and weft directions that is greater than a thickness of the second portion, wherein the weft layers situated in a core of the first portion of the fiber structure comprise a plurality of braids, wherein the weft layers extending on either side of the weft layers comprising the plurality of braids and going as far as a skin of said first portion comprise yarns, each braid of the plurality of braids presenting a diameter greater than the diameter of each of the yarns thereby making it possible to increase the thickness of the first portion relative to the second portion, wherein the first and second portions comprise the same number of warp yarns woven continuously between said first and second portions, and wherein the layers of warp yarns present in the core of the first portion are split so as to have a greater number of layers in the first portion than in the second portion, as recited in claim 1.

Claims 3-7 and 13-15 depend from claim 1 and thus are allowed for the reasons presented with respect to claim 1 above.
Claim 8 requires all the limitations of claim 1, and thus is allowed for the same reasons presented with respect to claim 1 above.
Claims 10-12 depend from claim 1 and thus are allowed for the reasons presented with respect to claim 8 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789